DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see Remarks made in the response , filed on 05/18/2021, with respect to the rejection of Claims 1, 2, 5-8, 10, and 11 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0320316 to Nakamura et al. (hereinafter "the '316 application") in view of U.S. Patent Application Publication No. 2018/0154656 to Ueno et al. (hereinafter "the '656 application"), further in view of U.S. Patent Application Publication No. 2010/0013877 to Haraguchi (hereinafter "the '877 application"); the rejection of Claim 9 under 35 U.S.C. § 103 as being unpatentable over the '316, '656, and '877 applications, further in view of U.S. Patent Application Publication No. 2016/0375706 to Kimoto (hereinafter "the '706 application"); and the rejection of Claims 3 and 4  under 35 U.S.C. § 103 as being unpatentable over the '316, '656, and '877 applications, further in view of Japanese Application JP2002-192779 to Ishida (hereinafter "the '779 application").have been fully considered and are persuasive.  The above-mentioned rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Examiner agrees to the arguments made that as to independent claim 1, neither of the '316 and '656 
applications discloses a contacting portion on the holding portion, the contacting portion configured to come in contact with a contacted portion on a surface of the medium holding portion to regulate a distance between the medium and a discharge unit by the contact, the medium being placed on the surface of the medium holding portion, wherein the contacting portion includes a contacting member configured to move when the relative position of the medium and the discharge unit in the subscanning direction changes, as recited in amended Claim 1.

The '877 application fails to disclose a contacting portion on the holding portion, the contacting portion configured to come in contact with a contacted portion located on a surface of the medium holding portion to regulate a distance between the medium and the discharge unit by the contact, the medium being placed on the surface of the medium holding portion, as recited in amended Claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853